           Case 2:15-cr-00044-GMN-GWF Document 142 Filed 06/05/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                       )
 4                                                   )
 5
                           Plaintiff,                )        Case No.: 2:15-cr-00044-GMN-GWF
            vs.                                      )
 6                                                   )                     ORDER
     THEREN FRAZIER,                                 )
 7                                                   )
                           Defendant.                )
 8
                                                     )
 9

10          On September 27, 2019, the Chief Judge for the District of Nevada issued General Order
11   2019-06, which directed the Federal Public Defender (“FPD”) to determine an individual’s
12   eligibility for relief under 28 U.S.C. § 2255 or 28 U.S.C. § 2241 in light of Rehaif v. United
13   States, 139 S. Ct. 2191 (2019), and United States v. Davis, 139 S. Ct. 2319 (2019). General
14   Order 2019-06 also directed the FPD to consider prohibitive conflicts of interest in representing
15   an individual on such motions.
16          On June 5, 2020, Assistant Federal Public Defender Wendi L. Overmyer filed an Ex-
17   Parte Motion to Withdraw, (ECF No. 141), indicating there is a prohibitive conflict that
18   precludes the FPD from ethically determining Defendant Theren Frazier’s eligibility to seek
19   relief. The FPD therefore asks the Court “for appointment of new counsel pursuant to the
20   Criminal Justice Act of 1964, Title 18 United States Code, Section 3006A.” (Ex-Parte Motion
21   to Withdraw 1:20–21, ECF No. 141).
22          Accordingly,
23          IT IS HEREBY ORDERED that this case be referred to the CJA Appointment Clerk at
24   the Federal Public Defender’s Office for the appointment of CJA counsel.
25   ///


                                                Page 1 of 2
          Case 2:15-cr-00044-GMN-GWF Document 142 Filed 06/05/20 Page 2 of 2



 1         IT IS FURTHER ORDERED that CJA counsel shall have 21 days from the date of
 2   appointment to file a motion for relief under 28 U.S.C. § 2255 or 28 U.S.C. § 2241, if not
 3   frivolous. The Government shall have 14 days thereafter to file its response.
 4                      5 day of June, 2020.
           DATED this _____
 5

 6
                                                  ___________________________________
 7                                                Gloria M. Navarro, District Judge
                                                  United States District Court
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                Page 2 of 2
